[Cite as Gaslite Leasing, L.L.C. v. Haupt, 2020-Ohio-2856.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



GASLITE LEASING, LLC D/B/A                         :          JUDGES:
JACKSON RIDGE REHABILITATION                       :          Hon. Patricia A. Delaney, P.J.
AND CARE, ET AL.                                   :          Hon. Craig R. Baldwin, J.
                                                   :          Hon. Earle E. Wise, Jr., J.
        Relators                                   :
                                                   :
-vs-                                               :
                                                   :
HON. NATALIE R. HAUPT, JUDGE,                      :          Case No. 2020CA00078
STARK COUNTY COURT OF                              :
COMMON PLEAS                                       :
                                                   :
        Respondent                                 :          OPINION



CHARACTER OF PROCEEDING:                                      Writ of Mandamus and Prohibition




JUDGMENT:                                                     Dismissed




DATE OF JUDGMENT:                                             May 7, 2020




APPEARANCES:

For Relators                                                  For Respondent

G. BRENDA COEY                                                JOHN D. FERRERO
The Coey Law Firm, LLC                                        Stark County Prosecuting Attorney
5344 Limerick Avenue, NW                                      STEPHAN P. BABIK
North Canton, OH 44720                                        Chief Prosecuting Attorney, Civil Div.
                                                              110 Central Plaza South, Suite 510
Stark County, Case No. 2020CA00078                                                      2


                                                   Canton, OH 44702

Wise, Earle, J.


      {¶ 1} On April 9, 2020, Relators, Gaslite Leasing, LLC d/b/a/ Jackson Ridge

Rehabilitation and Care and Providence Healthcare Management, Inc. (collectively,

“Jackson Ridge”), filed a Complaint for Writ of Mandamus and/or Prohibition against

Respondent, Judge Natalie R. Haupt of the Stark County Court of Common Pleas,

General Division. Jackson Ridge asks the Court to grant it mandamus/prohibition relief to

prevent Judge Haupt from enforcing Orders she issued on March 17, 2020 and April 6,

2020 in Rhonda Meadows v. Jackson Ridge Rehabilitation and Care, et al., Case No.

2015CV02169. The Stark County Prosecuting Attorney represents Judge Haupt and filed

a Motion to Dismiss Relators’ Complaint on April 16, 2020. Judge Haupt’s motion is based

on Civ.R. 12(B)(1) and (6). Jackson Ridge did not file a response to the motion.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      {¶ 2} The matter that is the subject of this original action has been before the

Court on two separate appeals. Jackson Ridge’s first appeal challenged the trial court’s

Judgment Entry of June 22, 2017. (Complaint Mandamus/Prohibition at ¶ 7) In its first

appeal filed on February 7, 2018, Jackson Ridge appealed to this Court and posted a

supersedeas bond, with the Stark County Court of Common Pleas, in the amount of

$73,357.05. (Id. at ¶ 8) However, we remanded the matter to the trial court because the

trial court’s judgment was not final and appealable due to a pending attorney fees’ issue.

See Meadows v. Jackson Ridge Rehab. and Care, et al., Stark No. 2017CA00207, 2018-
Stark County, Case No. 2020CA00078                                                        3


Ohio-2653. (Id. at ¶ 9) Thereafter, the trial court addressed the issue of attorney fees via

a Judgment Entry issued on December 5, 2018. (Id. at ¶ 10)

       {¶ 3} Jackson Ridge again appealed to this Court on December 28, 2018

challenging both Judgment Entries. (Id. at ¶ 11) For the trial court’s Judgment Entry

issued on December 5, 2018, Jackson Ridge posted a cash bond in the amount of

$19,000, with the Stark County Court of Common Pleas, simultaneously with the filing of

its appeal. (Id. at ¶ 12) Jackson Ridge alleges both bonds remain with the trial court. (Id.

at ¶ 13) On July 15, 2019, this Court affirmed the trial court’s decision. (Id. at ¶ 14) See

Meadows v. Jackson Ridge Rehab. Care, et al., Stark No. 2018 CA 00184, 2019-Ohio-

2879. Thereafter, Jackson Ridge appealed to the Ohio Supreme Court asking it to

interpret the Employee Retirement Income Security Act of 1974. (Id. at ¶ 15)

      {¶ 4}   The Ohio Supreme Court agreed to exercise jurisdiction over Jackson

Ridge’s appeal on November 6, 2019. (Id. at ¶ 16) However, on January 21, 2020, the

Ohio Supreme Court dismissed Jackson Ridge’s appeal for failure to prosecute. (Id. at ¶

17) See Meadows v. Jackson Ridge Rehab. & Care, 157 Ohio St.3d 1541, 2020-Ohio-

144, 137 N.E.3d 1192. Jackson Ridge filed a Motion for Reconsideration, which the Ohio

Supreme Court denied on March 11, 2020. (Id. at ¶¶ 18-19) See Meadows v. Jackson

Ridge Rehab. & Care, 158 Ohio St.3d 1430, 2020-Ohio-748, 141 N.E.3d 237.

       {¶ 5} Thereafter, on March 12, 2020, Plaintiff Rhonda Meadows filed a Renewed

Motion to Release the Funds on the basis that the trial court’s decision had reached

finality based on the Ohio Supreme Court’s dismissal. (Complaint Mandamus/Prohibition

at ¶ 20) On this same day, Jackson Ridge responded opposing Ms. Meadows’s motion

to release the bond funds and requested a stay pending further appeal. (Id. at ¶ 21)
Stark County, Case No. 2020CA00078                                                       4


Jackson Ridge pointed out that its Motion for Reconsideration was still pending before

the Ohio Supreme Court and it intended to appeal the decision to the United States

Supreme Court because the matter involved a federal question. (Id.)

      {¶ 6} On March 17, 2020, Judge Haupt issued a Judgment Entry granting the

release of the bonds and denying Jackson Ridge’s request for a stay. (Id. at ¶ 23) On

April 6, 2020, Judge Haupt issued a Judgment Entry to the Stark County Clerk of Courts

ordering release of the funds being held in the clerk’s office. (Id. at ¶ 24) Jackson Ridge

believes the supersedeas bond funds remain in the clerk’s possession. (Id.) It further

maintains Judge Haupt “has a clear legal duty to observe the Ohio Rules of Civil

Procedure. This duty includes refraining from lifting a stay and allowing access to the

supersedeas bonds when a matter is not fully and finally concluded, since all appeals

have not been exhausted through the appellate process.” (Id. at ¶ 25)

                        MANDAMUS AND PROHIBITION LAW

      {¶ 7} For a writ of mandamus to issue, the relator must have a clear legal right to

the relief prayed for, the respondent must be under a clear legal duty to perform the

requested act, and relator must have no plain and adequate remedy in the ordinary course

of law. (Citations omitted.) State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 29, 451

N.E.2d 225 (1983). “Mandamus is an extraordinary remedy ‘to be issued with great

caution and discretion and only when the way is clear.’ ” State ex rel. Taylor v. Glasser,

50 Ohio St.2d 165, 166, 364 N.E.2d 1 (1977), citing State ex rel. Kriss v. Richards, 102

Ohio St. 455, 457, 132 N.E. 23 (1921), and State ex rel. Skinner Engine Co. v. Kouri, 136

Ohio St. 343, 25 N.E.2d 940 (1940), paragraph one of the syllabus.
Stark County, Case No. 2020CA00078                                                              5


               ‘It is the well-settled general rule in Ohio that the issuance of a writ

         of mandamus rests, to a considerable extent at least, within the sound

         discretion of the court to which application for the writ is made. The writ

         is not demandable as a matter of right, or at least is not wholly a matter

         of right; nor will it issue unless the relator has a clear right to the relief

         sought, and makes a clear case for the issuance of the writ. The facts

         submitted and the proof produced must be plain, clear, and convincing

         before a court is justified in using the strong arm of the law by way of

         granting the writ.’

(Citation omitted, emphasis added.) State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d

141, 161, 228 N.E.2d 631 (1967).

       {¶ 8} With regard to a writ of prohibition, “Three elements are necessary for a writ

of prohibition to issue: the exercise of judicial (or quasi-judicial) power, the lack of authority

to exercise that power, and the lack of an adequate remedy in the ordinary course of the

law.” State ex rel. Save Your Courthouse Commt. v. City of Medina, 157 Ohio St.3d 423,

2019-Ohio-3737, 137 N.E.3d 1118, ¶23, citing State ex rel. Elder v. Camplese, 144 Ohio

St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶13.

                                      LEGAL ANALYSIS

       {¶ 9} Judge Haupt requests dismissal of this action under Civ.R. 12(B)(1), “lack

of jurisdiction over the subject matter” and Civ.R. 12(B)(6), “failure to state a claim upon

which relief can be granted[.]” We find Judge Haupt is entitled to the requested relief on

both grounds.
Stark County, Case No. 2020CA00078                                                        6


                                      A. Writ of Mandamus

       {¶ 10} Under Civ.R. 12(B)(1), Jackson Ridge’s Complaint for Writ of Mandamus

must be dismissed because we cannot exercise jurisdiction in this matter. Jackson Ridge

failed to file its Complaint in the name of the State of Ohio as required by R.C. 2731.04.

This statute provides, in pertinent part: “Application for the writ of mandamus must be by

petition, in the name of the state on the relation of the person applying, and verified by

affidavit.” Jackson Ridge filed its Complaint for Writ of Mandamus only in the names of

“Gaslite Leasing d/b/a Jackson Ridge Rehabilitation and and (sic) Care and Providence

Healthcare Management, Inc[.]” It did not file the Complaint in the name of the state. “ ‘A

writ of mandamus may be denied where the action is not brought in the name of the state

on the relation of the person requesting the writ.’ ” State ex rel. Huntington Ins. Agency,

Inc. v. Duryee, 73 Ohio St.3d 530, 532, 653 N.E.2d 349, citing Maloney v. Sacks, 173

Ohio St. 237, 238, 181 N.E.2d 268 (1962). See also Maloney v. Court of Common Pleas

of Allen Cty., 173 Ohio St. 226, 227, 181 N.E.2d 270 (1962) (“This action in mandamus

was not instituted in conformity with the provision of Section 2731.04, Revised Code, that

‘application for the writ of mandamus must be by petition, in the name of the state on the

relation of the person applying[,]’ [citing] Gannon v. Gallagher, Dir., 145 Ohio St. 170, 60

N.E.2d 666.” (Emphasis sic.)).

       {¶ 11} However, in Blankenship v. Blackwell, 103 Ohio St.3d 567, 2004-Ohio-

5596, 817 N.E.2d 382, ¶ 35, the Ohio Supreme Court explained that “when a failure to

comply with R.C. 2731.04 is raised and relators file a motion for leave to amend the

caption of the complaint to specify that the mandamus action is brought in the name of

the state on their relation, [the court has] granted leave to amend so as to resolve cases
Stark County, Case No. 2020CA00078                                                        7


on the merits rather than on a pleading deficiency.” (Citation omitted.) The Court further

explained that, “[i]f, however, a respondent in a mandamus action raises this R.C.

2731.04 defect and relators fail to seek leave to amend their complaint to comply with

R.C. 2731.04, the mandamus action must be dismissed.” (Emphasis added.) Id. at ¶ 36,

citing Litigaide, Inc. v. Custodian of Records for Lakewood Police Dept., 75 Ohio St.3d

508, 664 N.E.2d 521 (1996).

       {¶ 12} Here, Judge Haupt specifically addressed the fact, in her dismissal motion,

that Jackson Ridge failed to comply with the mandate of R.C. 2731.04 by failing to bring

its Complaint for mandamus relief in the name of the state. (See Motion to Dismiss at 7-

8.) Under a Judgment Entry issued by this Court on April 15, 2020, Jackson Ridge had

fourteen days from the filing date of Judge Haupt’s Motion to Dismiss to file a response

to the motion. During that time period, Jackson Ridge could have requested leave from

this Court to amend its Complaint for Mandamus to be in conformance with the statutory

requirement of R.C. 2731.04. Jackson Ridge failed to do so. Therefore, we do not have

proper jurisdiction over this matter and must dismiss Jackson Ridge’s Complaint in

mandamus under Civ.R. 12(B)(1).

                                      B. Writ of Prohibition

       {¶ 13} Under Civ.R. 12(B)(6), we find Jackson Ridge failed to state a claim for

relief via a writ of prohibition because it seeks to use the writ as a correctional remedy.

The purpose of a Civ.R. 12(B)(6) motion is to test the sufficiency of the complaint. State

ex rel. Boggs v. Springfield Loc. School Dist. Bd. of Edn., 72 Ohio St.3d 94, 95, 647

N.E.2d 788 (1995). In order for a case to be dismissed for failure to state a claim, it must

appear beyond doubt that, even assuming all factual allegations in the complaint are true,
Stark County, Case No. 2020CA00078                                                        8


the nonmoving party can prove no set of facts that would entitle that party to the relief

requested. Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶10.

Further, in considering a motion to dismiss under Civ.R. 12(B)(6), a court is permitted,

under Civ.R. 10, to consider written instruments if they are attached to the complaint.

(Citations omitted.) Natl. City Mtge. Co. v. Wellman, 174 Ohio App.3d 622, 2008-Ohio-

207, 883 N.E.2d 1122, ¶17 (4th Dist.).

       {¶ 14} In the present matter, Jackson Ridge attached Judge Haupt’s Orders of

March 17, 2020 and April 6, 2020. Both Orders identify the amount due and owing plaintiff,

which is $101,320.03. The March 17, 2020 Order instructs the bonding company

Guarantee Company of North America USA to release $73,357.05 to plaintiff and her

counsel to cover that portion of the judgment due and owing plaintiff. The April 6, 2020

Order notes that application of the supersedeas bond of $73,357.05 leaves $27,962.98

due plaintiff and her counsel. Judge Haupt ordered the clerk to immediately release

$27,962.98 from the deposited funds to plaintiff and her counsel and use the remaining

portion to cover court costs. Further, the Stark County Clerk of Court’s docket indicates

the clerk issued check #240685 to plaintiff and her counsel on April 7, 2020.1

       {¶ 15} Jackson Ridge is attempting to use its Complaint for Writ of Prohibition to

rectify Judge Haupt’s actions in releasing the bond proceeds. “A writ of prohibition is a

measure designed to prevent a tribunal from proceeding in a matter over which it has no

authority, as opposed to a correctional remedy * * *” State ex rel. Henneke v. Davis, 25




1
 This Court can take judicial notice of court filings which are readily accessible from the
internet. See State v. Seiple, 5th Dist. Stark No. 2019CA00087, 2020-Ohio-1266, ¶ 13.
Stark County, Case No. 2020CA00078                                                           9


Ohio St.3d 23, 25, 494 N.E.2d 1133 (1986). See also State ex rel. Stefanick v. Mun. Ct.

of Marietta, 21 Ohio St.2d 102, 104-105, 255 N.E.2d 634 (1970):


        Prohibition is a preventive writ rather than a corrective remedy and is

        designed to prevent a tribunal from proceeding in a matter which it is not

        authorized to hear and determine. * * * It cannot be used to review the

        regularity of an act already performed. * * * Even if it is assumed that the

        civil judgment and the order of levy were unlawful, the record in this case

        discloses that the civil suit has already gone to judgment and the time

        allowed to appeal that judgment has elapsed. Appellant cannot use

        prohibition as a substitute for appeal.

(Citations omitted.)

       {¶ 16} Here, Judge Haupt has already ordered the supersedeas funds released.

Jackson Ridge acknowledges this fact by attaching Judge Haupt’s two Orders instructing

the clerk of courts to release the funds. Jackson Ridge cannot use a writ of prohibition as

a correctional remedy in lieu of an appeal. Therefore, we grant Judge Haupt’s Motion to

Dismiss Jackson Ridge’s Complaint for Writ of Prohibition under Civ.R. 12(B)(6).

       {¶ 17} For the foregoing reasons, we hereby dismiss Jackson Ridge’s Complaint

for Writ of Mandamus and/or Prohibition. The clerk of courts is hereby directed to serve

upon all parties not in default notice of this judgment and its date of entry upon the journal.

See Civ.R. 58(B).
Stark County, Case No. 2020CA00078   10


       {¶ 18} MOTION GRANTED.

       {¶ 19} CAUSE DISMISSED.

       {¶ 20} COSTS TO RELATORS.

       {¶ 21} IT IS SO ORDERED.



By Earle E. Wise, Jr., J.

Delaney, P.J. and

Baldwin, J. concur.




EEW/